DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the foreground image”. It should be “the captured image data” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2006/0104631 A1) in view of Tan (US 2009/0175609 A1).
Regarding claim 1, Ho teaches:
A method, comprising: 
at an electronic device having a display, memory, and an image sensor: ([0004], “Moreover, in the camera feature of a photo express machine, there is provided a frame with a number of image reserved areas. In operating the photo express machine, a selected frame can be shown on a display screen (e.g., monitor). Also, a plurality of image reserved areas and image data of a subject to be taken are shown in the selected frame. A user thus can view the position of the subject relative to the image reserved areas prior to adjusting them to an optimum one.” FIG. 1, [0016], “the image software 20 stores the selected frame 31 as a temporary image 21.” Claim 1: “A method of taking a picture by composing images for a camera device, wherein an image software installed in the camera device”)
capturing image data from the image sensor; ([0019], “Step 105, the camera device 10 captures image data 11 from external environment.”)
receiving a selection of a background image from a user of the electronic device, wherein the background image is not based on image data from the image sensor; (FIG. 3, [0037], “Referring to FIGS. 1 and 2 again, in each embodiment of the invention described above there are a plurality of backgrounds 33 (e.g., landscapes, Chinese paintings, photographs of racing car or the like) provided in the image software 20. Thus, it is also possible of running the image software 20 to select one frame 31 and composing the selected background 33 and the frame 31.”)
displaying a view on the display or view-finder, wherein the view is based on the captured image data and the selected background image; (FIG. 2,[0038], “Referring to FIGS. 1 and 2 again, it is also possible of storing image data in respective image reserved areas 32 of a frame 31 for forming a composite picture 30. Next, compose the composite picture 30 and a selected one of the backgrounds 33.” [0039], “Referring to FIG. 1 again, in each embodiment described above the camera device 10 comprises an I/O section 12 electrically connected to an electronic device (e.g., a PC (personal computer), a PDA (personal digital assistant), a printer, or a plotter) such that the camera device 10 is able to send a composite picture 30 to the electronic device for output.”)
updating the displayed view by modifying the background image in accordance with the first user input while maintaining the display of the captured image data; ([0038], Referring to FIGS. 1 and 2 again, it is also possible of storing image data in respective image reserved areas 32 of a frame 31 for forming a composite picture 30. Next, compose the composite picture 30 and a selected one of the backgrounds 33. In brief, a user can change background 33 of the composite picture 30 as desired. “”) and 
storing the view as image data in the memory.([0032]-[0033] “store the image data 11 in the read image reserved area 32 for updating and rewriting the temporary image 21. Step 208, it is determined by the image software 20 whether all of the image reserved areas 32 in the temporary image 21 are stored with image data 11.”)
However, Ho does not explicitly teach, but Tan teaches:
receiving first user input at the electronic device; modify the background image ([0058], “FIG. 5 is a flowchart 600 of a process for using a background image. Process 600 may 
Ho teaches a user can change the background image, but does not explicitly see receive a user input to change the background image. Tan explicitly teaches it.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ho with the specific teachings of Tan to explicitly allow users to control the displayed image.

Regarding claim 4, Ho in view of Tan teaches:
The method of claim 1, wherein the electronic device further includes an orientation sensor that receives the user input.(Tan, [0060], “User input for capturing a background image may be received (block 504). The user input may be provided via control buttons 206 (FIG. 2) or a standard button for capturing an image on a camera.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teaching of Ho with the specific sensor teachings of Tan to easily receive the user’s input.)

Regarding claim 5, Ho in view of Tan teaches:
The method of claim 1, wherein modifying the background image includes resizing the background image. (Tan, [0068], “In some implementations, device 200 may automatically match the background image and the subject image. The match may involve various image processing techniques. For example, in one implementation, device 200 may adjust the zoom of device 200 or magnification of the subject image, translate and/or rotate the background image relative to the subject image, superimpose the background image on the subject image, and calculate the overall match by determining the differences between the background image and the subject image based on parameters, such as size, color, shading, intensity, etc. Device 200 may perform various adjustments (e.g., changing the zoom) until the best match is obtained. In another example, device 200 may extract features (e.g., lines) from the subject image and compare the extracted features to features that are already extracted from the background image.” Ho teaches displaying a background image. Tan teachings editing and control the background image. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teaching of Ho with the specific background image controlling teachings of Tan to provide users better user interface. )

Regarding claim 8, Ho in view of Tan teaches:
The method of claim 1, wherein modifying the background image includes translating the background image in accordance with the user input. (Tan, [0067]-[0068], “User input for capturing the subject image may be received (block 512). For example, the user may input the command for capturing the image when the user "matches" the background image and the 

Regarding claim 9, Ho in view of Tan teaches:
The method of claim 1 further comprising: performing image processing on the background image without performing image processing on the foreground image.(Tan, [0058], “where device 200 may accept user input for selecting a transformation technique that may be applied to a captured background image (block 602). The user may select from a number of transformation techniques, which may include fading (e.g., substituting a color with 

Regarding claim 10, Ho in view of Tan teaches:
The method of claim 1, wherein the first user input is received via a first sensor of the electronic device, (Tan, [0058], “FIG. 5 is a flowchart 600 of a process for using a background image. Process 600 may start at block 602, where device 200 may accept user input for selecting a transformation technique that may be applied to a captured background image (block 602). The user may select from a number of transformation techniques, which may include fading (e.g., substituting a color with a lighter color), line extraction, and/or a combination of different image processing techniques. For example, one transformation technique may involve sharpening an image and then fading the sharpened image.”)the method further comprising: receiving second user input at the electronic device; (FIG. 5, [0067], “User input for capturing the subject image may be received (block 512). For example, the user may input the command for capturing the image when the user "matches" the background image and the background of the received image (i.e., the currently received image).”) and updating the displayed view by modifying the displayed captured image in accordance with the second user input while maintaining the display of the background image. (Tam, [0073], “Maria 802 asks a passerby to take a shot of scene 804 with herself in scene 804. The passerby agrees and looks at the viewfinder of device 200/700. FIG. 8C shows the viewfinder of device 200/700 with Maria 802 in scene 804 and with background image 806 superimposed on scene 804. ” the combination rationale of claim 1 is incorporated here.)

	Claims 11-12 recite similar limitations of claim 1, in a form of medium and device respectively, thus are rejected using the same rationale of claim 1.

Claim 2-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Tan and further in view of Siddique et al. (US 2013/0215116 A1).
Regarding claim 2, Ho in view of Tan teaches:
The method of claim 1,
However, Ho in view of Tan does not, but Siddique teaches:
 wherein the background image is a virtual reality image. ([0122], “In an exemplary embodiment, a dynamic background could include an animated sequence or a video or a virtual reality experience. Images or animations or video or other multimedia that are represented by the respective environments”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ho in view of Tan with the virtual reality background of Siddique to provide users an extensive experience.


The method of claim 1,
However, Ho in view of Tan does not, but Siddique teaches:
 wherein the background image is a virtual reality video. ([0122], “In an exemplary embodiment, a dynamic background could include an animated sequence or a video or a virtual reality experience. Images or animations or video or other multimedia that are represented by the respective environments”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ho in view of Tan with the virtual reality background of Siddique to provide users an extensive experience.

Regarding claim 6, Ho in view of Tan and Siddique teaches:
The method of claim 2, wherein modifying the background image includes rotating the virtual reality image. (Tan, [0068], “In some implementations, device 200 may automatically match the background image and the subject image. The match may involve various image processing techniques. For example, in one implementation, device 200 may adjust the zoom of device 200 or magnification of the subject image, translate and/or rotate the background image relative to the subject image, superimpose the background image on the subject image, and calculate the overall match by determining the differences between the background image and the subject image based on parameters, such as size, color, shading, intensity, etc. Device 200 may perform various adjustments (e.g., changing the zoom) until the best match is obtained. In another example, device 200 may extract features (e.g., lines) from 

Regarding claim 7, Ho in view of Tan and Siddique teaches:
The method of claim 3, wherein modifying the background image includes rotating the virtual reality video. (Tan, [0068], “In some implementations, device 200 may automatically match the background image and the subject image. The match may involve various image processing techniques. For example, in one implementation, device 200 may adjust the zoom of device 200 or magnification of the subject image, translate and/or rotate the background image relative to the subject image, superimpose the background image on the subject image, and calculate the overall match by determining the differences between the background image and the subject image based on parameters, such as size, color, shading, intensity, etc. Device 200 may perform various adjustments (e.g., changing the zoom) until the best match is obtained. In another example, device 200 may extract features (e.g., lines) from the subject image and compare the extracted features to features that are already extracted from the background image.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611